ORDER
On September 16, 1996, defendant, Kevin Poocha, on his own recognizance, filed a Motion to Appeal the judgment from his case, Judgment Order No. 96CR000477. Pursuant to this motion, this court has proper appellate jurisdiction over Poocha’s appeal. Because Poocha did not file a separate motion to stay the judgment, no stay will be granted at this time. For this court to be able to proceed on this appeal, this court need only determine in what manner to proceed.
To help the court set the agenda for the appeal, the court hereby DIRECTS appellant Kevin Poocha to comply with ONE of the following directives: (1) Appellant shall file briefs and memorandum further specifying grounds for appeal in this case with the clerk of the appellate court, or (2) Appellant shall request the appellate court to proceed based upon the briefs and memoranda already filed with the trial court alone. In addition, the appellant may request the appellate court to schedule oral argument on the matters presented in the appeal. All documents shall be filed with the trial court clerk. Poocha shall comply with one of the above within 30 days of service of process of this request.